UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4951
CORNELL A. PARRISH, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-02-103)

                      Submitted: April 18, 2003

                       Decided: May 15, 2003

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Laura C. Marshall,
Assistant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. PARRISH
                             OPINION

PER CURIAM:

   Cornell A. Parrish, Jr., appeals his conviction for possession with
intent to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1)
(2000). Finding no reversible error, we affirm.

   Parrish contends that the district court should have granted his
motion to suppress the evidence and the statements obtained as a
result of a search warrant because the search warrant affidavit was not
supported by probable cause, and the good faith exception to the
exclusionary rule under United States v. Leon, 468 U.S. 897 (1984),
did not apply. We review a district court’s factual findings underlying
a motion to suppress for clear error, and the district court’s legal
determinations de novo. Ornelas v. United States, 517 U.S. 690, 699
(1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
When a suppression motion has been denied, we review the evidence
in the light most favorable to the government. See United States v.
Seidman, 156 F.3d 542, 547 (4th Cir. 1998). We have reviewed the
record and conclude that the search warrant application established
probable cause to search Parrish’s residence. We therefore decline to
review Parrish’s claim regarding the good faith exception to the
exclusionary rule.

   Accordingly, we affirm Parrish’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED